Citation Nr: 9907751	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and February 1997 rating 
decisions of the Winston-Salem, North Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied an application to reopen a previously denied claim of 
service connection for peripheral neuropathy of the lower 
extremities. 

In March 1998, the veteran raised the issue of entitlement to 
an increased rating for previously service-connected burns.  
It also appears that he expressed a desire to pursue a claim 
of entitlement to service connection for disability 
manifested by loss of feeling in his hands.  These issues 
have not yet been addressed by the RO and are consequently 
referred to the RO for appropriate action.

In September 1998, the veteran testified at a videoconference 
hearing before a member of the Board.  In February 1999, the 
Board notified the veteran that, because the Board no longer 
employed the Board member who conducted his September 1998 
videoconference hearing, he was entitled to another hearing.  
That same month, the veteran replied and stated that he did 
not want an additional hearing.  


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy of the lower 
extremities was denied by a December 1991 RO rating decision.  
The veteran was notified of the adverse determination in 
January 1992, but did not initiate an appeal of this denial.  

2.  Certain evidence received since the December 1991 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.

3.  Competent medical evidence has been presented that tends 
to link peripheral neuropathy of the lower extremities to 
military service.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for peripheral 
neuropathy of the lower extremities has been submitted.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The claim of service connection for peripheral neuropathy 
of the lower extremities is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted above, service connection for peripheral neuropathy 
of the lower extremities was denied by the RO in 1991.  The 
evidence available at the time of the December 1991 denial 
included service medical records which do not mention any 
type of foot problem.  VA hospitalization and examination 
reports dated in October 1946, July 1947, and January 1961, 
do not refer to any foot problems.  An August 1949 VA 
consultation report shows that the veteran was seen for 
complaints of left foot pain due to a fracture that occurred 
in August 1948.  VA outpatient treatment reports, dated from 
September 1986 to November 1991, show that, in September 1986 
the veteran reported a six-month history of pain and numbness 
in both feet.  Probable bilateral tarsal tunnel syndrome was 
diagnosed.  In August 1989, it was noted that it was 
questionable whether his bilateral foot paresthesia was 
secondary to status post frostbite.  In March 1990, it was 
noted that he had peripheral neuropathy in both feet that was 
not due to tarsal tunnel syndrome.  An April 1990 record 
includes a notation whereby the examiner opined that 
peripheral neuropathy was not likely of vascular origin.

The veteran submitted a request to reopen his claim of 
service connection in July 1996.  The additional evidence 
submitted included outpatient treatment records from the 
Clinton Medical Clinic, dated from November 1977 to December 
1995, showing that he had received treatment for his feet.  

Treatment reports from Duke Hospital, dated from October 1982 
to December 1994, show that in December 1994 the veteran was 
evaluated for peripheral neuropathy.  He was found to have 
progressive painless sensorimotor neuropathy, but the 
etiology was unclear. 

Durham VAMC outpatient treatment reports, dated from 
September 1994 to February 1998, show that the veteran 
received treatment for complaints of numbness and pain in his 
feet.  In June 1995, peripheral sensorimotor neuropathy of 
undetermined cause was diagnosed.

The veteran submitted a statement in October 1996 indicating 
that he had idiopathic peripheral neuropathy in his feet, 
leg, and in some fingertips.  He submitted another statement 
in July 1997 indicating that, while he was in Germany during 
January 1945, he was exposed to cold weather.  

At a videoconference hearing before a member of the Board in 
September 1998, the veteran testified that his peripheral 
neuropathy was the result of exposure to extreme cold weather 
in service.  He testified that he served in the Battle of the 
Bulge during the winter where his toes and feet were cold.  
He stated that his primary concern at that time was burns he 
sustained on his hands as a result of an in-service 
explosion, rather than his foot problems.  He reported that, 
although his feet now look fairly normal, he experiences 
tingling, numbness, and toenail discoloration.  His brother 
testified that the veteran served in the Battle of the Bulge 
during the winter months in extreme cold weather and now has 
some type of nerve-related problem with his hands and legs.  

A statement from the veteran's sister-in-law, dated in 
September 1998, indicates that she is a registered nurse with 
about 35 years of nursing experience, and has known the 
veteran for about 42 years.  She stated that she had observed 
numbness in his toes, feet, fingers, and hands progress 
through the years and particularly over the previous eight to 
ten years.  She noted that the veteran complained of and 
exhibited pain and numbness to the point where he had 
pronounced difficulty walking.  Based on her nursing 
experience with frostbite cases in the extreme conditions of 
upstate New York, it was her opinion as a registered nurse 
that the veteran is now and has been suffering for many years 
from frostbite he received while serving in Germany.

Correspondence from a private physician at the Clinton 
Medical Clinic, dated in September 1998, indicates that the 
veteran had been followed for peripheral neuropathy over the 
previous several years.  The physician noted that the 
etiology of the veteran's neuropathy is idiopathic and that 
it is very conceivable that the neuropathy may well have been 
on the basis of cold exposure and/or frostbite during the 
veteran's wartime service.

II.  Analysis

In December 1991, the RO denied the veteran's initial claim 
of service connection for peripheral neuropathy of the lower 
extremities, finding that such disorder was not incurred in 
service.  He was notified of the denial in January 1992, but 
did not initiate an appeal.  Hence, the December 1991 rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.129, 19.192 (1991).  As a result, the Board 
may now consider the veteran's claim of service connection on 
the merits only if  "new and material evidence" has been 
presented or secured since the December 1991 RO decision.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 1 Vet. 
App. 144, 145-46 (1991).  (For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).
In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
the case of Colvin v. Derwinski, 1 Vet.App. 171 (1991) was 
recently invalidated.  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit indicated that the Colvin test of 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra. 

The Court in Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc), recently held that Hodge requires the 
replacement of a two-step approach outlined in Manio v. 
Derwinski with a three-step approach.  See also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
Under this three-step approach to claims to reopen, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) to 
have a finally denied claim reopened under 38 U.S.C. § 5108.  
Second, if new and material has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all of the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, then the Secretary may proceed to evaluate the 
merits of the claim, but only after ensuring the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.

Using these guidelines, the Board has reviewed the additional 
evidence that has been associated with the claims folder 
since the December 1991 denial.  As suggested by the factual 
background set out above, evidence available to the RO in 
December 1991 showed that the veteran had peripheral 
neuropathy that was clinically noted as early as 1986.  This 
evidence included references to etiology, such as the April 
1990 notation that peripheral neuropathy was not likely of a 
vascular origin, and the August 1989 assessment that it was 
questionable whether it was due to frostbite.  

Evidence received since the prior denial includes similar 
comments, including a notation that the veteran has 
idiopathic peripheral neuropathy.  However, the newly 
received evidence also includes the September 1998 statement 
from the veteran's sister-in-law and the September 1998 
opinion whereby it was found conceivable that the veteran's 
neuropathy was due to cold injury in service.  This evidence 
is new and material as defined by the regulation.  These 
statements bear directly and substantially upon the issue at 
hand, and are neither duplicative nor cumulative, and are so 
significant that they must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, these statements tend to provide 
probative information beyond what was known previously.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires the claim to be 
reopened, the Board must now determine whether the claim of 
service connection for peripheral neuropathy of the lower 
extremities is well grounded.  Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999) (en banc).

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  A well-
grounded claim of service connection generally requires that 
a claimant submit evidence of each of the following:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of  in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom, Epps v. West, 118 S. Ct. 2348 (1998).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection is well grounded.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  First, there 
is a medical diagnosis of peripheral neuropathy in both feet 
which satisfies the requirement that there be current 
disability.  Second, the veteran has testified as to cold 
injury during military service, thereby satisfying the second 
requirement of a well-grounded claim.  Finally, he has 
presented a private medical statement from his treating 
physician who indicated that it is conceivable that the 
veteran's peripheral neuropathy may have been due to 
frostbite in service.  See Watai v. Brown, 9 Vet. App. 441, 
443 (1996).  Based on this evidence, the Board finds the 
veteran has presented a well-grounded claim of service 
connection.  See Caluza, 7 Vet. App at 498.


ORDER

New and material evidence sufficient to reopen a claim of 
service connection for peripheral neuropathy of the lower 
extremities having been submitted, the claim is reopened; to 
this extent the appeal is granted.

The claim of service connection for peripheral neuropathy of 
the lower extremities, is well grounded, and to this extent 
the appeal is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for peripheral neuropathy of the lower extremities 
is well grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159; Epps, supra.

Although the veteran has submitted a private medical opinion 
dated in September 1998 which indicates that his peripheral 
neuropathy may have been related to cold exposure and/or 
frostbite in service, the record also contains private 
hospital and VA outpatient treatment reports showing that the 
etiology of his peripheral neuropathy was found to be 
undetermined.  Moreover, it is not clear that the September 
1998 opinion was based on a thorough review of the veteran's 
history, including records prepared contemporaneously with 
military service.  In cases such as this, VA's duty to assist 
under 38 U.S.C.A. § 5107(a) includes the duty to provide the 
veteran with a thorough and contemporaneous medical 
examination, one that includes a medical opinion as to 
whether the claimed disability is related to service.  Moore 
v. Derwinski, 1 Vet. App. 401, 405-06 (1991).  Because he has 
not yet been afforded such an examination, a remand is 
required.

The case is REMANDED for the following reasons:

1.  The veteran should be given the 
opportunity to supplement the record on 
appeal.

2.  The RO should schedule the veteran 
for a VA peripheral nerves examination to 
determine the probable etiology of his 
peripheral neuropathy of the lower 
extremities.  The examiner should be 
asked to review the claims file, 
including service medical records, obtain 
a detailed history from the veteran, and 
provide an opinion as to the medical 
probabilities that the veteran's 
peripheral neuropathy is related to 
military service, including exposure to 
cold weather and/or frostbite in service.  
All findings, opinions, and bases should 
be set forth in detail.  

3.  The RO should take adjudicatory 
action on the claim of service 
connection.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this claim of service connection.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 
- 11 -


- 1 -


